               Case 1:18-cv-08122-LLS Document 169-2 Filed 03/25/20 Page 1 of 3




    Daniel Wolstein, PhD, CRC, PVE, CLCP, CRV, IPEC, ABVE/F, LRC
              One University Plaza, Suite 302 ▪ Hackensack, New Jersey ▪ 201-343-0700
                                     Dan@KincaidVocational.Com
Profile
               ▪    Rehabilitation Needs                   ▪   Wage Data Knowledge
               ▪    Vocational Evaluation                  ▪   National/State Wage Research
               ▪    Labor Market Analysis                  ▪   Vocational Rehabilitation
               ▪    Employability Assessments              ▪   Assistive Technologies
               ▪    Social Security Vocational Expert      ▪   Career Counseling
               ▪    Job Search Activities                  ▪   Test Administration and Analysis

Experience:
➢ Principal, Kincaid Wolstein Vocational and Rehabilitation Services, 2006- Present
  Vocational Counselor and Consultant Evaluator
       ▪    Composing labor market surveys and job analysis reports for company
       ▪    Performing transferable skills analyses
       ▪    Vocational evaluation and assessment
       ▪    Career counseling needs including all aspects of the job search process
       ▪    Assessing vocational history, educational history, past earnings and medical history for
            vocational reports
       ▪    Counseling consumers in the evaluation, planning and treatment processes of
            rehabilitation counseling
       ▪    Diagnostic interviews for career counseling, personal injury and matrimonial cases
       ▪    Researching assistive technologies
       ▪    Assessing rehabilitation needs
       ▪    Administering and interpreting a wide range of assessments and instruments

Education
          ▪        East Carolina University, Graduate School
                   Doctoral degree in Rehabilitation Counseling and Administration, 2014
          ▪        Rutgers University (formerly UMDNJ)
                   Master’s in Rehabilitation Counseling, 2010
          ▪        Ramapo College of New Jersey
                   Bachelor of Arts. Major: Psychology, 2008

Affiliations and Credentials
          ▪        Certified Rehabilitation Counselor since March 2010
          ▪        Professional Vocational Evaluator since February 2015



                                                                                      Revised 11/5/2019
           Case 1:18-cv-08122-LLS Document 169-2 Filed 03/25/20 Page 2 of 3




       ▪     Certified Life Care Planner since March 2015
       ▪     Certified Rehabilitation Vocationologist since April 2015
       ▪     International Psychometric Evaluation Certification since May 2015
       ▪     Holds Memberships at professional associations
                 o International Association of Rehabilitation Counselors
                 o American Board of Vocational Experts
       ▪     American Board of Vocational Experts panel for Test Development 2016
       ▪     Licensed Rehabilitation Counselor since February 2017
       ▪     Director-at-Large: IPEC Test Committee Chair (American Board of Vocational
             Experts; 2017-2018 term)
       ▪     IPEC Test Committee Member (American Board of Vocational Experts (2018-Present)
       ▪     Treasurer (American Board of Vocational Experts; 2018-2020 term)

Presentations and Research
       ▪     Lecture for Social Security Administration with Jeff Truthan: November 2019
       ▪     Lecture at IARP with Jeff Truthan on sedentary unskilled occupations: November 2019
       ▪     Lecture at Rutgers School of Health Related Professions: January 2019, March 2019
       ▪     National Organization of Social Security Claimant Representatives: April 2018
                 o Presented with Jeff Truthan on research efforts for 137 sedentary unskilled jobs
       ▪     Colorado State Bar (Denver, Colorado): 2017
                 o Presented on Surveillance-system Monitor Research
       ▪     Lecture on Vocational Forensics: Ramapo College, 2015, 2016, 2017
       ▪     Published in the Journal of Forensic Vocational Analysis (Winter 2016 issue)
                 o Surveillance System Monitors in the Work Force (April 2017)
       ▪     National Council on Rehabilitation Education (NCRE) 2012 Conference on
             Organizational Reengineering for State Vocational Agencies
       ▪     Published in the Journal of Applied Rehabilitation Counseling in 2010 under Dr. Mark
             Chae
                 o Worked on extra-curricular research with Dr. Mark Chae
                 o Presented publication at Winter Conference hosted at Columbia University
       ▪     Composed a curriculum for a skills group for job seekers at DVR
       ▪     1st Annual Research Day at the University of Medicine and Dentistry of New Jersey
                 o Presentation based on the skills group held at the Division of Vocational
                    Rehabilitation

Clinical Experience, Internships, and Practicums
       ▪     Clinician for the Office of Workers Compensation from 2015 - Present
       ▪     Volunteer Clinician at Jewish Vocational Services from 2014 – Present
                 o Returning individuals with disabilities to work


                                                                                 Revised 11/5/2019
          Case 1:18-cv-08122-LLS Document 169-2 Filed 03/25/20 Page 3 of 3




                o Duties include job placement, job searching, career counseling, resume writing,
                    interviewing skills, and general job counseling
      ▪      Provided clinical services at East Carolina University’s Navigate Clinic in 2012
      ▪      Completed 100-hour Practicum at Vocational Rehabilitation at Vidant Health Center
      ▪      Completed 600-hour internship at the Division of Vocational Rehabilitation, NJ
                o Composed a curriculum for a skills group based on the Boston University
                    Approach
      ▪      Completed 100-hour practicum at the Division of Vocational Rehabilitation, NJ
                o Worked with individuals to develop rehabilitation plan and return to work

Additional
      ▪      Presidential Citation from ABVE President Dr. Scott Whitmer (2019)
                 o Surveillance System Monitor article and assistance on IPEC credential
      ▪      Beta tester for SkillTran Online Transferable Skills Analysis Program (2018)
      ▪      Developed website for the Vocational Rehabilitation Counseling Coalition (2017)
      ▪      Social Security Vocational Expert (2015-2019)
      ▪      Forensic Vocational Rehabilitation Course: Orientation to Forensic Rehabilitation
             Consultation at the University of Florida (2015)
      ▪      Assisted with implementation of the IPEC through peer application review
      ▪      Courses Taught: REHB 3000 Introduction to Rehabilitation at East Carolina University
      ▪      Courses Assisted: ADRE 5100 Occupational Analysis and Career Counseling
      ▪      Invited Reviewer (2014). Article for the Vocational Evaluation and Career Assessment
             Professionals Journal
      ▪      Assisted in CACREP Accreditation Implementation of Program Evaluation Standards
             for East Carolina University




                                                                                Revised 11/5/2019
